Citation Nr: 1016503	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a brain tumor due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 rating decision of the 
Portland, Oregon regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim.

In February 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Portland, Oregon.  A transcript 
of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a brain tumor, diagnosed in February 2008, as due to ionizing 
radiation from the Chernobyl disaster in April 1986.  

The Board observes that Chernobyl is located in Ukraine, 
approximately 1,760 kilometers from Wildflecken, Germany - 
where the Veteran's service personnel records reflect that he 
was stationed from November 1985 to March 1988.  However, the 
Veteran has submitted multiple Internet research articles 
which state that some ionizing radiation from Chernobyl 
reached Germany.  He has also provided two (2) medical 
opinions indicating that, as a result of his presence in 
Germany in 1986, he was likely exposed to some radiation from 
Chernobyl which was a risk factor, and possibly a cause, of 
his brain cancer.

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that a veteran suffered an event, 
injury, or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2008); See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As the record reflects competent medical evidence of a 
current disability, establishes that the Veteran was in 
Germany at the time of the Chernobyl event, and indicates 
that the disability may be associated with that event, the 
Board finds that a VA examination is warranted.

The Board observes that as part of the development of claims 
involving radiation exposure, a request will be made for any 
available records concerning a veteran's exposure to 
radiation.  These records normally include but may not be 
limited to a veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

The record reflects that the RO contacted the U.S. Army 
Dosimetry Center for any records of the Veteran's exposure to 
ionizing radiation, but, in April 2008, was informed that no 
such records were available.  However, the RO did not submit 
the other evidence of record (to specifically include the 
Veteran's service personnel records reflecting his presence 
at Wildflecken during and after the Chernobyl event) to the 
Under Secretary for Health for the purpose of preparing a 
dose estimate as required by 38 C.F.R. § 3.311(a)(2)(iii).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  He must be provided with 
the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO/AMC must 
then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  Concurrent with the above, the 
RO/AMC must submit the Veteran's 
service personnel and medical records, 
and other records which may contain 
information pertaining to the Veteran's 
radiation dose in service, to the Under 
Secretary for Health for the purpose of 
preparing a dose estimate, to the 
extent feasible with available 
methodologies, based on any exposure to 
Chernobyl radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii). 

3. After the above has been completed, 
the RO/AMC must associate the dose 
estimate with the claims file and 
schedule the Veteran for a VA 
examination -at an appropriate facility 
and with an examiner experienced in 
oncology- to determine the etiology of 
any current brain tumor.  The following 
considerations will govern the 
examination:

a.  The claims folder, to 
specifically include the dose 
estimate by the Under Secretary for 
Health, and a copy of this remand 
will be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
a brain tumor as the result of any 
exposure to ionizing radiation 
during service;

c.  Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should 
discuss any evidence of record which 
might bear on the etiology of any 
current brain tumor.

d. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes).  

5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim of 
entitlement to service connection.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


